ORDER
PER CURIAM.
Movant appeals from the denial, without an evidentiary hearing, of his Rule 24.035 motion for post-conviction relief. He was convicted after a jury trial of forcible rape, section 566.030, RSMo 1994, resisting arrest, section 575.150, RSMo 1994, and assault in the third degree, section 565.070, RSMo 1994. Movant was sentenced as a prior and persistent offender to consecutive terms of life imprisonment for forcible rape, ten years for resisting arrest and one year for assault in the third degree.
The motion court’s findings are not clearly erroneous, and no error of law appears. No jurisprudential purpose would be served by a written opinion. The judgment of the motion court is affirmed in accordance with Rule 30.25(b).